Citation Nr: 1024022	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for hearing loss.  

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Navy 
from June 1943 to April 1946 and from February 1947 to 
February 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The Winston-Salem RO denied the 
Veteran's claims for entitlement to service connection for 
hearing loss and entitlement to service connection for 
tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran contends that his bilateral hearing loss is due 
to his exposure to noise serving as a Corpsman aboard the USS 
Dickens (APA-161).  He stated in a letter dated November 2008 
that during performance of his duties in the surgical bay 
aboard the USS Dickens (APA-161), he was exposed to acoustic 
trauma from continuous firing of a five inch gun that was 
located on the deck of the ship directly above the medical 
area.  Additionally, the Veteran contends in an undated 
statement that his "sleeping area was (sic) very cramped and 
I was on the third(3) level in front of a 14" air vent with 
a lot of sound."  The Veteran is competent to report on his 
duties and noise exposure in service.  The Board concludes 
that his reports of noise exposure aboard the USS Dickens 
(APA-161) are credible because there is service personnel and 
treatment record evidence of duty aboard USS Dickens (APA-
161) and because the exposure is consistent with the nature 
and circumstances of his duties as a crewmember during WW II.  

The Veteran filed claims for entitlement to service 
connection for hearing loss and tinnitus in March 2006 and 
submitted in support of his claim a treatment note from 
Metrolina Hearing Aids dated December 1998.  The note 
contains audiometric results demonstrating hearing loss of 
such severity to constitute a hearing loss disability for VA 
benefits purposes; however, the note contains no opinion as 
to etiology.  

In July of 2006, the Veteran underwent an audiology 
examination at the Salisbury VAMC.  The results of the 
audiometry test conducted during the VA evaluation denote 
impaired hearing at a level of severity VA considers to be a 
disability under 38 C.F.R. § 3.385.  Specifically, the 
results show deficits of 50, 65, 60, and 65 decibels for the 
1000, 2000, 3000 and 4000 Hertz range for the right ear and 
50, 75, 65, and 75 decibels for the 1000, 2000, 3000 and 4000 
Hertz range for the left ear.  The audiologist noted 
"moderately severe sensorineural hearing loss at both ears 
with poor word discrimination, [w]ithout hearing aids, this 
Veteran's conversational ability will be considerably 
impaired."  The audiologist opined "[i]t would be pure 
speculation to attribute the present tinnitus and hearing 
loss to this veteran's service in the United States Navy."  
He also indicated that "[t]his degree of hearing loss is 
very unlikely attributed to the acoustic conditions 
experienced in the hospital emergency care room as reported 
by this veteran."  

The Board notes that the VA audiologist's opinion appears to 
limit the possible inservice noise exposure to "acoustic 
conditions experienced in the hospital emergency care room."  

The Veteran provided a private medical opinion from Dr. J.F.B 
dated December 2008 regarding the etiology of his hearing 
loss and tinnitus.  The statement is comprised of the 
following two sentences: "Mr. Kenneth Snider has significant 
hearing loss requiring hearing aids.  I feel that this is in 
large part is related to his time in service while on the 
Navy ship during the Pacific battles, including the Battle of 
Iwo Jima."

As there is some indication of in-service conditions or 
circumstances that could cause hearing loss and tinnitus, and 
an indication of a current hearing loss, the Veteran should 
be afforded an additional examination to determine whether 
there is a connection between the current problems and the 
reported noise exposure involving the ships guns during 
service.  While the July 2006 VA audiologist commented on the 
Veteran's likely exposure to noise in the hospital emergency 
care room, he made no reference to the Veteran's contention 
of noise exposure due to the close proximity of a five inch 
gun during periods of shore bombardment.

Prior to any examination, the agency of original jurisdiction 
should obtain copies of any outstanding records of pertinent 
medical treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request the Veteran obtain some 
discussion or rationale from his 
private doctor, Dr. J.F.B., explaining 
why that doctor believes the current 
hearing loss disability and tinnitus 
are related to the Veteran's service.

2.	Obtain a new VA examination.  Request 
that the examining physician review 
the claims file and note the review in 
the examination report.  Request that 
the examiner note the Veteran's likely 
exposure to noise from the sustained 
firing of the ships guns, and have the 
VA examiner  specifically indicate 
whether it is at least as likely as 
not (50% probability) that the 
Veteran's current hearing loss and 
tinnitus are related to inservice 
exposure - including the noise from 
the ships guns.

3.	Review the claims file to ensure that 
all the foregoing requested 
development is completed, and arrange 
for any additional development 
indicated.  Then, readjudicate the 
claims for entitlement to service 
connection for hearing loss and 
tinnitus.  If any benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time 
period to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order.  No action is required of 
the appellant unless he is notified.

The purposes of this remand are to assist the appellant with 
the development of his claims.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  


[Continued on the following page.]




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

